DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 – 18 objected to because of the following informalities: 
	Claims 10 - 18: Claim 10 recites “An apparatus comprising” whereas each of claims 11 – 18 recites “The method of” which becomes inconsistent reference. So "An apparatus" of claim should be changed to "A method" to remove the inconsistency. Secondly, Claim 10 recites “and;” after “;” in line 15 does not carry any meaning so this line must be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 and 20 are rejected under 35 U.S.C. 101 because these claims do not fall within at least one of the four categories of patent eligible subject matter.
Claim 19 recites “A machine readable medium” (Line 2) which can include transitory signals. See MPEP § 2106.03 (stating “Even when a product has a physical or tangible form, it may not fall within a statutory category. For instance, a transitory signal…”). In specification at ¶0073, it is mentioned: “A computer readable medium may be a tangible storage device/medium having computer readable program code/instructions stored thereon.” It implies that the computer-readable medium can include any transitory signals under the broadest reasonable interpretation of the claim along with its description.
As per claim 20, this claim is not cure the statutory class, those claims rejected based on the same rational set forth the claim 19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Claim 1 recites the limitations “second destination operand” twice in Line 4 and 14 and “input data structure” twice in Line 9 and Line 12. There is insufficient antecedent basis for this limitation in the claim. First time “second destination operand” is stored to encrypted data structure but through referring second time, it is apparent that the decrypted information is to be stored to encrypted data structure. Similarly, first time “input data structure” is plain data but referring it second time is seemed that the input data structure is encrypted. So, it needs more clarity to explain the claim limitations.   
Claim 3 recites the limitation “the identified target” in Line 1. There is insufficient antecedent basis for this limitation in the claim. The issue is: “identified target” is not recited in Claim 1.
As per claims 2, and 4 – 9, those claims are not cure the statutory class, those claims rejected based on the same rational set forth the claim 1. 
Claim 10 recites the limitations “second destination operand” twice in Line 4 and 13-14) and “input data structure” twice in Line 9 and Line 11-12. There is insufficient antecedent basis for this limitation in the claim. First time “second destination operand” is stored to encrypted data structure but through referring second time, it is apparent that the decrypted information is to be stored to encrypted data structure. Similarly, first time “input data structure” is plain data but referring it second time is seemed that the input data structure is encrypted. So, it needs more clarity to explain the claim limitations.  
Claim 12 recites the limitation “the identified target” in Line 1. There is insufficient antecedent basis for this limitation in the claim. The issue is: “identified target” is not recited in Claim 11. 
As per claims 11, and 13 – 18, those claims are not cure the statutory class, those claims rejected based on the same rational set forth the claim 10.   
Claim 19 recites the limitations “second destination operand” twice in Line 5 and 15 and “input data structure” twice in Line 10 and Line 13. There is insufficient antecedent basis for this limitation in the claim. First time “second destination operand” is stored to encrypted data structure but through referring second time, it is apparent that the decrypted information is to be stored to encrypted data structure. Similarly, first time “input data structure” is plain data but referring it second time is seemed that the input data structure is encrypted. So, it needs more clarity to explain the claim limitations.  
As per claim 20, this claim is not cure the statutory class, those claims rejected based on the same rational set forth the claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5, 6, 7, 10, 11, 13, 14, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krishna et al US PGPUB No. 20170046154 in view of LeMay et al US PGPUB No. 20200134234 and further in view of Li et al US PGPUB No. 20160087805.
Regarding Claim 1: Krishna teaches: An apparatus comprising decoder circuitry to decode a single instruction to generate a decoded instruction ([Krishna ¶0020] “The instruction decode circuit 124 is configured to decode the fetched instructions 108F fetched by the instruction fetch circuit 110 into decoded instructions 108D…” The decode circuit exists which is able to decode an instruction.), the decoded instruction including 1) one or more fields to identify a first destination operand, ([Krishna ¶0021] “the decoded instructions 108D are then placed in one or more of the instruction pipelines IO-IN and are next provided to a rename circuit 126 … ” [Krishna ¶0022] “The rename circuit 126 is configured to call upon a register map table (RMT) 128 to rename a logical source register operand 130S and/or write a destination register operand 130D of an instruction 108 to available physical registers 132(1)-132(X) (P1, P2,..., PX) in a physical register file (PRF) 134. The register map table (RMT) 128 contains a plurality of mapping entries 136(1)- 136(L) each mapped to (i.e., associated with) a respective logical register R1-RL. The mapping entries 136(1)-136(L) each contain a data entry 138(1)-138(L) configured to store information 140(1)-140(L) in the form of an address pointer to point to a physical register 132(1)-132(X) in the physical register file (PRF) 134.” Thus, the decoded information after execution can have one or more fields (logical registers) to identify any first destination register operand.) 
But Krishna fails to disclose:
2) one or more fields to identify a second destination operand, the second destination operand is to either store an encrypted data structure after execution of the instruction, or a location to store an encrypted data structure after execution of the instruction, 3) one or more fields to identify a source operand, wherein the source operand is to either store an input data structure to be used in an encryption process or a location of an input data structure to be used in an encryption process, and 4) one more fields for an opcode, the opcode to indicate that execution circuitry is to at least decrypt secret information from the input data structure with a physically unclonable function (PUF) generated decryption key and store the decrypted secret information according to the second destination operand's usage for the instruction; and
execution circuitry to execute the decoded instruction according to the opcode. 
However, LeMay teaches:
one or more fields to identify a second destination operand, the second destination operand is to either store an encrypted data structure after execution of the instruction, or a location to store an encrypted data structure after execution of the instruction, ([LeMay ¶0022] “Processor 102 includes handle generator 104 for generating handles (described in more detail below), registers 106 which may include , e.g. , general purpose registers and special purpose registers ( e.g. , for storing instruction operands , context information , a wrapping key , or other suitable data referred to herein)” [LeMay ¶0042] “The cryptographic instruction 400 may be an encryption instruction … The cryptographic instruction may include one or more of a first parameter referencing a handle 204, a second parameter referencing input data 408 ( e.g. , plaintext data in the case of an encryption instruction or ciphertext data in the case of a decryption instruction ), a third parameter referencing output data 414 …” [LeMay ¶0044] “In the case of an encryption operation , the processor 102 then encrypts the input data 408 using the key 406 ( and / or information derived therefrom ) to generate encrypted output data 414.” [LeMay ¶45] “Upon completion of the cryptographic operation, the output data 414 is stored by the processor 102 (e.g., in a register accessible to the calling application or in memory 122)” [LeMay ¶0047] “In some embodiments, a third parameter referencing output data 414 may be a memory location at which the output data 414 is to be stored or an identification of a register to store the output data” Thus, the parameter referencing encrypted output data being memory location where the encrypted output data  is stored or an identifier of a register which stores the encrypted output data can be regarded as second destination operand.)
one or more fields to identify a source operand, wherein the source operand is to either store an input data structure to be used in an encryption process or a location of an input data structure to be used in an encryption process ([LeMay ¶0022] “Processor 102 includes handle generator 104 for generating handles (described in more detail below), registers 106 which may include , e.g. , general purpose registers and special purpose registers ( e.g. , for storing instruction operands , context information , a wrapping key , or other suitable data referred to herein)” [LeMay ¶0042] “The cryptographic instruction 400 may be an encryption instruction … The cryptographic instruction may include one or more of a first parameter referencing a handle 204, a second parameter referencing input data 408 ( e.g. , plaintext data in the case of an encryption instruction or ciphertext data in the case of a decryption instruction ), a third parameter referencing output data 414 …” [LeMay ¶0044] “In the case of an encryption operation, the processor 102 then encrypts the input data 408 using the key 406 ( and / or information derived therefrom ) to generate encrypted output data 414.” [LeMay ¶47] “the second parameter referencing input data 408 may be a memory location at which the input data 408 is stored, an identification of a register that stores the input data 408, or an identification of a register that stores the memory location ( e.g. , in memory 122 ) at which the input data 408 is stored” Thus, the parameter referencing the input data 408 being a memory location where the input data is stored or being an identification of the register which stores the input data can be regarded as source destination operand.)
… is to at least decrypt secret information from the input data structure… and store the decrypted secret information according to the second destination operand's usage for the instruction. ([LeMay ¶0022] “Processor 102 includes handle generator 104 for generating handles (described in more detail below), registers 106 which may include , e.g. , general purpose registers and special purpose registers ( e.g. , for storing instruction operands , context information , a wrapping key , or other suitable data referred to herein)” [LeMay ¶0042] “The cryptographic instruction 400 may be an encryption instruction … The cryptographic instruction may include one or more of a first parameter referencing a handle 204, a second parameter referencing input data 408 ( e.g. , plaintext data in the case of an encryption instruction or ciphertext data in the case of a decryption instruction ), a third parameter referencing output data 414 …” [LeMay ¶0044] “In the case of a decryption operation , the processor 102 decrypts the input data 408 using the key 406 ( and / or information derived therefrom ) to generate plaintext output data 414.” [LeMay ¶0044] “In the case of a decryption operation , the processor 102 decrypts the input data 408 using the key 406 ( and / or information derived therefrom ) to generate plaintext output data 414” [LeMay ¶0047] “In some embodiments, a third parameter referencing output data 414 may be a memory location at which the output data 414 is to be stored or an identification of a register to store the output data” Thus, the decryption of input data is accomplished through a cryptographic key and the decrypted data output being memory location where the decrypted output data  is stored or an identifier of a register which stores the decrypted output data   
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Krishna’s system of decoding the instruction and placing it into different instruction pipelines and then mapping them in a data structure of registers like RMT or PRF by enhancing Krishna’s system by encrypting or decrypting the data related to instruction and storing the generated encrypted/decrypted data in registers as taught by LeMay for significantly enhancing the efficiency of cryptographic operations. (LeMay ¶0049)    
The motivation is to improve Krishna’s system of placing the decoded instruction into various instruction pipelines and mapping them in register data structure further by encrypting/decrypting the data of the instruction and storing them in register for the purpose of enhancing the efficiency of cryptographic operations (LeMay ¶0049).
But Krishna in view of LeMay fails to disclose:
one more fields for an opcode, the opcode to indicate that execution circuity … with a physically unclonable function (PUF) generated decryption key …
execution circuitry to execute the decoded instruction according to the opcode.
However, Li teaches
one more fields for an opcode, the opcode to indicate that execution circuity … with a physically unclonable function (PUF) generated decryption key … ([Li ¶0063] “the decoder parses the instruction into an opcode and corresponding data and control fields that are used by the micro-architecture to perform operations in accordance with one embodiment.” [Li ¶0054] “The execution engine unit 450 includes the rename/ allocator unit 452 coupled to a retirement unit 454 and a set of one or more scheduler unit(s) 456. The retirement unit 454 may include an adaptive physically unclonable functions (PUFs) module 403 to provide for post-processing of PUFs according to embodiments of the invention.” [Li 0022] “a PUF unit 110, which generates one or more PUF keys that may be used for different purposes by the processor 102. Such purposes may include, but are not limited to, use directly as one or more cryptographic or other keys or derivation of one or more cryptographic or other keys.” Thus, the decoded instruction (parsed by decoder) has opcode used for performing operations of execution engine unit (execution engine unit can be regarded as on embodiment) and the execution engine also has a PUF module where the PUF unit generates cryptographic key (e.g. decrypt key).)
execution circuitry to execute the decoded instruction according to the opcode. ([Li Fig. 4A and Fig. 4B; ¶0063] “the decoder parses the instruction into an opcode and corresponding data and control fields that are used by the micro-architecture to perform operations in accordance with one embodiment.” The processor pipeline depicted as 400 (in Fig. 4A) shows the decoded instruction (from decode stage enters to execution stage) and the direction of the data flow in Fig 4B indicates the execution engine unit executes the decoded instruction coming decode unit 440. Now the opcode obtained from parsing the decoded instruction is used for performing operation of execution engine unit (execution engine unit can be regarded as on embodiment).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Krishna in view of LeMay’s system of decoding the instruction and placing it into different instruction pipelines and then mapping them in a data structure of registers capable of cryptographic operation by enhancing Krishna in view of LeMay’s system by introducing an opcode obtaining from parsing of the decoded instruction which accomplish the operation of execution engine unit having PUF unit which causes the generation of cryptographic key as taught by Li for illustrating a micro-architecture of a processor which includes trace cache encountering a complex instruction. (Li ¶0062, ¶0063)
The motivation is to improve Krishna in view of LeMay’s system of decoding the instruction and placing it into different instruction pipelines and then mapping them in a data structure of registers capable of cryptographic operation further by introducing an opcode which performs the operation of execution engine with PUF module capable of generating the cryptographic key e.g. decrypted key for stating the micro-architecture of a processor encountering a complex instruction (Li ¶0062, ¶0063).
Regarding claim 2: Krishna in view of LeMay and further in view of Li teaches the apparatus of claim 1, but Krishna fails to disclose: wherein the input data structure is to include an identifier of a target.  
	However, LeMay teaches:
	wherein the input data structure is to include an identifier of a target ([LeMay ¶0041] “a recipient of the handle 204 (e.g., processor 102) may perform a transformation on the contents of the encrypted data 304 and AAD 306 and may determine whether the handle 204 has been tampered with based on a comparison of the result of the transformation with the MAC 308.” Thus, MAC (identifier of a device) may be included to input data structure as a part of error handler.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Krishna’s system of decoding the instruction and placing it into different instruction pipelines and then mapping them in a data structure of registers like RMT or PRF by enhancing Krishna’s system by introducing an identified to the error handler as taught by LeMay for authentication via MAC (encrypting or decrypting the data related to instruction and storing the generated encrypted/decrypted data in registers as taught by LeMay for significantly enhancing the efficiency of cryptographic operations. ([LeMay ¶0041])    
The motivation is to improve Krishna’s system of placing the decoded instruction into various instruction pipelines and mapping them in register data structure further by inserting MAC address into error handler for authentication purpose ([LeMay ¶0041]) 

Regarding Claim 4: Krishna in view of LeMay and further in view of Li teaches the apparatus of claim 1, Krishna teaches wherein the operands are registers. ([Krishna ¶0022] “The rename circuit 126 is configured to call upon a register map table (RMT) 128 to rename a logical source register operand 130S and/or write a destination register operand 130D of an instruction 108 to available physical registers 132(1)-132(X) (P1, P2,..., PX) in a physical register file (PRF) 134. The register map table (RMT) 128 contains a plurality of mapping entries 136(1)- 136(L) each mapped to (i.e., associated with) a respective logical register R1-RL. The mapping entries 136(1)-136(L) each contain a data entry 138(1)-138(L) configured to store information 140(1)-140(L) in the form of an address pointer to point to a physical register 132(1)-132(X) in the physical register file (PRF) 134.”  Therefore, the operands are regarded as register.)

Regarding Claim 5: Krishna in view of LeMay and further in view of Li teaches the apparatus of claim 1, but Krishna fails to disclose: wherein the input data structure is to include a sequence identifier to be used in the decrypting.  
	However, LeMay teaches:
wherein the input data structure is to include a sequence identifier to be used in the decrypting  [LeMay 0017] “the encryption may be based on a cryptographic key and a tweak comprising an identifier of the cryptographic context. That same cryptographic context identifier must be supplied by the calling application when a decryption instruction is executed in order to successfully decrypt the data” [LeMay 0044] “For example, a key may refer to a secret bit string that is expanded into a round key schedule string, as performed by typical block ciphers” A cryptographic context is comprised of cryptographic key and a tweak. The key is referring to a bit string which can be viewed as sequence of bits which can be regarded as sequence identifier.) 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Krishna’s system of decoding the instruction and placing it into different instruction pipelines and then mapping them in a data structure of registers like RMT or PRF by enhancing Krishna’s system by introducing the concept of cryptographic key with a bit string for encrypting/decrypting the data related to instruction as taught by LeMay for significantly enhancing the efficiency of cryptographic operations. (LeMay ¶0049)    
The motivation is to improve Krishna’s system of placing the decoded instruction into various instruction pipelines and mapping them in register data structure further by introducing a cryptographic key with a bit string for encrypting/decrypting the data of the instruction for the purpose of enhancing the efficiency of cryptographic operations (LeMay ¶0049).

Regarding Claim 6: Krishna in view of LeMay and further in view of Li teaches the apparatus of claim 1, but Krishna in view of LeMay fails to disclose: wherein the input data structure is to include a field to identify a challenge used by the PUF to generate the key.
	However, Li teaches:
wherein the input data structure is to include a field to identify a challenge used by the PUF to generate the key.  ([Li ¶0034] “For example, PUF key generation logic 140 may measure or challenge PUF cell array 120 to produce one or more raw values that may be filtered, conditioned, processed, or otherwise manipulated to further produce one or more PUF keys in response.” Therefore, the generation of PUF key is involved with a challenge.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Krishna in view of LeMay’s system of decoding the instruction and placing it into different instruction pipelines and then mapping them in a data structure of registers capable of cryptographic operation by enhancing Krishna in view of LeMay’s system by generating the PUF key involving with a challenge as taught by Li so that a PUF cell provides a unique, repeatable, and unpredictable response based on challenge. (Li ¶0023)
The motivation is to improve Krishna in view of LeMay’s system of decoding the instruction and placing it into different instruction pipelines and then mapping them in a data structure of registers capable of cryptographic operation further by generating the PUF key involving with a challenge for provide a unique, repeatable, and unpredictable response by a PUF cell based on challenge. (Li ¶0023).

Regarding Claim 7: Krishna in view of LeMay and further in view of Li teaches the apparatus of claim 1, but Krishna in view of LeMay fails to disclose: wherein the operational status is to indicate one of success, failure, or entropy error. 
However, Li teaches: 
wherein the operational status is to indicate one of success, failure, or entropy error. ([Li ¶0040] “… the modified bit location and corresponding value are written into the override bits table 176. Then, the PUF response is sent for entropy extraction. As discussed above, the entropy extraction increases entropy in the generation of PUF keys from PUF cell array in order to offset any loss of entropy resulting from the use of error correction” Therefore, the operation status might be obtained as entropy related error.) 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Krishna in view of LeMay’s system of decoding the instruction and placing it into different instruction pipelines and then mapping them in a data structure of registers capable of cryptographic operation by enhancing Krishna in view of LeMay’s system by mentioning an error related to entropy for the operational status as taught by Li in order to identifying a situation to reduce the error rate of PUF key generation when the adaptive PUF generation logic overrides the value of noisy bits without pre-processing of the PUF cells (Li ¶0032). 
The motivation is to improve Krishna in view of LeMay’s system of decoding the instruction and placing it into different instruction pipelines and then mapping them in a data structure of registers capable of cryptographic operation further by mentioning an error related to entropy for the operational status which needs an attention to reduce the error rate of PUF key generation when the adaptive PUF generation logic overrides the value of noisy bits without pre-processing of the PUF cells (Li ¶0032). 

Regarding Claim 10: Krishna teaches: An apparatus comprising decoder circuitry to decode a single instruction to generate a decoded instruction ([Krishna ¶0020] “The instruction decode circuit 124 is configured to decode the fetched instructions 108F fetched by the instruction fetch circuit 110 into decoded instructions 108D…” The decode circuit exists which is able to decode an instruction.), the decoded instruction including 1) one or more fields to identify a first destination operand, ([Krishna ¶0021] “the decoded instructions 108D are then placed in one or more of the instruction pipelines IO-IN and are next provided to a rename circuit 126 … ” [Krishna ¶0022] “The rename circuit 126 is configured to call upon a register map table (RMT) 128 to rename a logical source register operand 130S and/or write a destination register operand 130D of an instruction 108 to available physical registers 132(1)-132(X) (P1, P2,..., PX) in a physical register file (PRF) 134. The register map table (RMT) 128 contains a plurality of mapping entries 136(1)- 136(L) each mapped to (i.e., associated with) a respective logical register R1-RL. The mapping entries 136(1)-136(L) each contain a data entry 138(1)-138(L) configured to store information 140(1)-140(L) in the form of an address pointer to point to a physical register 132(1)-132(X) in the physical register file (PRF) 134.” Thus, the decoded information after execution can have one or more fields (logical registers) to identify any first destination register operand.) 
But Krishna fails to disclose:
2) one or more fields to identify a second destination operand, the second destination operand is to either store an encrypted data structure after execution of the instruction, or a location to store an encrypted data structure after execution of the instruction, 3) one or more fields to identify a source operand, wherein the source operand is to either store an input data structure to be used in an encryption process or a location of an input data structure to be used in an encryption process, and 4) one more fields for an opcode, the opcode to indicate that execution circuitry is to at least decrypt secret information from the input data structure with a physically unclonable function (PUF) generated decryption key and store the decrypted secret information according to the second destination operand's usage for the instruction; and
execution circuitry to execute the decoded instruction according to the opcode. 
However, LeMay teaches:
one or more fields to identify a second destination operand, the second destination operand is to either store an encrypted data structure after execution of the instruction, or a location to store an encrypted data structure after execution of the instruction, ([LeMay ¶0022] “Processor 102 includes handle generator 104 for generating handles (described in more detail below), registers 106 which may include , e.g. , general purpose registers and special purpose registers ( e.g. , for storing instruction operands , context information , a wrapping key , or other suitable data referred to herein)” [LeMay ¶0042] “The cryptographic instruction 400 may be an encryption instruction … The cryptographic instruction may include one or more of a first parameter referencing a handle 204, a second parameter referencing input data 408 ( e.g. , plaintext data in the case of an encryption instruction or ciphertext data in the case of a decryption instruction ), a third parameter referencing output data 414 …” [LeMay ¶0044] “In the case of an encryption operation , the processor 102 then encrypts the input data 408 using the key 406 ( and / or information derived therefrom ) to generate encrypted output data 414.” [LeMay ¶45] “Upon completion of the cryptographic operation, the output data 414 is stored by the processor 102 (e.g., in a register accessible to the calling application or in memory 122)” [LeMay ¶0047] “In some embodiments, a third parameter referencing output data 414 may be a memory location at which the output data 414 is to be stored or an identification of a register to store the output data” Thus, the parameter referencing encrypted output data being memory location where the encrypted output data  is stored or an identifier of a register which stores the encrypted output data can be regarded as second destination operand.)
one or more fields to identify a source operand, wherein the source operand is to either store an input data structure to be used in an encryption process or a location of an input data structure to be used in an encryption process ([LeMay ¶0022] “Processor 102 includes handle generator 104 for generating handles (described in more detail below), registers 106 which may include , e.g. , general purpose registers and special purpose registers ( e.g. , for storing instruction operands , context information , a wrapping key , or other suitable data referred to herein)” [LeMay ¶0042] “The cryptographic instruction 400 may be an encryption instruction … The cryptographic instruction may include one or more of a first parameter referencing a handle 204, a second parameter referencing input data 408 ( e.g. , plaintext data in the case of an encryption instruction or ciphertext data in the case of a decryption instruction ), a third parameter referencing output data 414 …” [LeMay ¶0044] “In the case of an encryption operation, the processor 102 then encrypts the input data 408 using the key 406 ( and / or information derived therefrom ) to generate encrypted output data 414.” [LeMay ¶47] “the second parameter referencing input data 408 may be a memory location at which the input data 408 is stored, an identification of a register that stores the input data 408, or an identification of a register that stores the memory location ( e.g. , in memory 122 ) at which the input data 408 is stored” Thus, the parameter referencing the input data 408 being a memory location where the input data is stored or being an identification of the register which stores the input data can be regarded as source destination operand.)
… is to at least decrypt secret information from the input data structure… and store the decrypted secret information according to the second destination operand's usage for the instruction. ([LeMay ¶0022] “Processor 102 includes handle generator 104 for generating handles (described in more detail below), registers 106 which may include , e.g. , general purpose registers and special purpose registers ( e.g. , for storing instruction operands , context information , a wrapping key , or other suitable data referred to herein)” [LeMay ¶0042] “The cryptographic instruction 400 may be an encryption instruction … The cryptographic instruction may include one or more of a first parameter referencing a handle 204, a second parameter referencing input data 408 ( e.g. , plaintext data in the case of an encryption instruction or ciphertext data in the case of a decryption instruction ), a third parameter referencing output data 414 …” [LeMay ¶0044] “In the case of a decryption operation , the processor 102 decrypts the input data 408 using the key 406 ( and / or information derived therefrom ) to generate plaintext output data 414.” [LeMay ¶0044] “In the case of a decryption operation , the processor 102 decrypts the input data 408 using the key 406 ( and / or information derived therefrom ) to generate plaintext output data 414” [LeMay ¶0047] “In some embodiments, a third parameter referencing output data 414 may be a memory location at which the output data 414 is to be stored or an identification of a register to store the output data” Thus, the decryption of input data is accomplished through a cryptographic key and the decrypted data output being memory location where the decrypted output data  is stored or an identifier of a register which stores the decrypted output data   
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Krishna’s system of decoding the instruction and placing it into different instruction pipelines and then mapping them in a data structure of registers like RMT or PRF by enhancing Krishna’s system by encrypting or decrypting the data related to instruction and storing the generated encrypted/decrypted data in registers as taught by LeMay for significantly enhancing the efficiency of cryptographic operations. (LeMay ¶0049)    
The motivation is to improve Krishna’s system of placing the decoded instruction into various instruction pipelines and mapping them in register data structure further by encrypting/decrypting the data of the instruction and storing them in register for the purpose of enhancing the efficiency of cryptographic operations (LeMay ¶0049).
But Krishna in view of LeMay fails to disclose:
one more fields for an opcode, the opcode to indicate that execution circuity … with a physically unclonable function (PUF) generated decryption key …
execution circuitry to execute the decoded instruction according to the opcode.
However, Li teaches
one more fields for an opcode, the opcode to indicate that execution circuity … with a physically unclonable function (PUF) generated decryption key … ([Li ¶0063] “the decoder parses the instruction into an opcode and corresponding data and control fields that are used by the micro-architecture to perform operations in accordance with one embodiment.” [Li ¶0054] “The execution engine unit 450 includes the rename/ allocator unit 452 coupled to a retirement unit 454 and a set of one or more scheduler unit(s) 456. The retirement unit 454 may include an adaptive physically unclonable functions (PUFs) module 403 to provide for post-processing of PUFs according to embodiments of the invention.” [Li 0022] “a PUF unit 110, which generates one or more PUF keys that may be used for different purposes by the processor 102. Such purposes may include, but are not limited to, use directly as one or more cryptographic or other keys or derivation of one or more cryptographic or other keys.” Thus, the decoded instruction (parsed by decoder) has opcode used for performing operations of execution engine unit (execution engine unit can be regarded as on embodiment) and the execution engine also has a PUF module where the PUF unit generates cryptographic key (e.g. decrypt key).)
execution circuitry to execute the decoded instruction according to the opcode. ([Li Fig. 4A and Fig. 4B; ¶0063] “the decoder parses the instruction into an opcode and corresponding data and control fields that are used by the micro-architecture to perform operations in accordance with one embodiment.” The processor pipeline depicted as 400 (in Fig. 4A) shows the decoded instruction (from decode stage enters to execution stage) and the direction of the data flow in Fig 4B indicates the execution engine unit executes the decoded instruction coming decode unit 440. Now the opcode obtained from parsing the decoded instruction is used for performing operation of execution engine unit (execution engine unit can be regarded as on embodiment).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Krishna in view of LeMay’s system of decoding the instruction and placing it into different instruction pipelines and then mapping them in a data structure of registers capable of cryptographic operation by enhancing Krishna in view of LeMay’s system by introducing an opcode obtaining from parsing of the decoded instruction which accomplish the operation of execution engine unit having PUF unit which causes the generation of cryptographic key as taught by Li for illustrating a micro-architecture of a processor which includes trace cache encountering a complex instruction. (Li ¶0062, ¶0063)
The motivation is to improve Krishna in view of LeMay’s system of decoding the instruction and placing it into different instruction pipelines and then mapping them in a data structure of registers capable of cryptographic operation further by introducing an opcode which performs the operation of execution engine with PUF module capable of generating the cryptographic key e.g. decrypted key for stating the micro-architecture of a processor encountering a complex instruction (Li ¶0062, ¶0063).

Regarding Claim 11: Krishna in view of LeMay and in further in view of Li teaches the method of claim 10, but Krishna fail to disclose: wherein the input data structure is to include an identifier of a target.
	However, LeMay teaches:
	wherein the input data structure is to include an identifier of a target. ([LeMay ¶0041] “a recipient of the handle 204 (e.g., processor 102) may perform a transformation on the contents of the encrypted data 304 and AAD 306 and may determine whether the handle 204 has been tampered with based on a comparison of the result of the transformation with the MAC 308.” Thus, MAC (identifier of a device) may be included to input data structure as a part of error handler.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Krishna’s system of decoding the instruction and placing it into different instruction pipelines and then mapping them in a data structure of registers like RMT or PRF by enhancing Krishna’s system by introducing an identified to the error handler as taught by LeMay for authentication via MAC (encrypting or decrypting the data related to instruction and storing the generated encrypted/decrypted data in registers as taught by LeMay for significantly enhancing the efficiency of cryptographic operations. ([LeMay ¶0041])    
The motivation is to improve Krishna’s system of placing the decoded instruction into various instruction pipelines and mapping them in register data structure further by inserting MAC address into error handler for authentication purpose ([LeMay ¶0041]) 

Regarding Claim 13: Krishna in view of LeMay and further in view of Li teaches the method of claim 10, Krishna teaches: wherein the operands are registers. . ([Krishna ¶0022] “The rename circuit 126 is configured to call upon a register map table (RMT) 128 to rename a logical source register operand 130S and/or write a destination register operand 130D of an instruction 108 to available physical registers 132(1)-132(X) (P1, P2,..., PX) in a physical register file (PRF) 134. The register map table (RMT) 128 contains a plurality of mapping entries 136(1)- 136(L) each mapped to (i.e., associated with) a respective logical register R1-RL. The mapping entries 136(1)-136(L) each contain a data entry 138(1)-138(L) configured to store information 140(1)-140(L) in the form of an address pointer to point to a physical register 132(1)-132(X) in the physical register file (PRF) 134.”  Therefore, the operands are regarded as register.)

Regarding Claim 14: Krishna in view of LeMay and further in view of Li teaches the method of claim 10, but Krishna fails to disclose: wherein the input data structure is to include a sequence identifier to be used in the decrypting.
	However, LeMay teaches:
	wherein the input data structure is to include a sequence identifier to be used in the decrypting. ([LeMay 0017] “the encryption may be based on a cryptographic key and a tweak comprising an identifier of the cryptographic context. That same cryptographic context identifier must be supplied by the calling application when a decryption instruction is executed in order to successfully decrypt the data” [LeMay 0044] “For example, a key may refer to a secret bit string that is expanded into a round key schedule string, as performed by typical block ciphers” A cryptographic context is comprised of cryptographic key and a tweak. The key is referring to a bit string which can be viewed as sequence of bits which can be regarded as sequence identifier.) 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Krishna’s system of decoding the instruction and placing it into different instruction pipelines and then mapping them in a data structure of registers like RMT or PRF by enhancing Krishna’s system by introducing the concept of cryptographic key with a bit string for encrypting/decrypting the data related to instruction as taught by LeMay for significantly enhancing the efficiency of cryptographic operations. (LeMay ¶0049)    
The motivation is to improve Krishna’s system of placing the decoded instruction into various instruction pipelines and mapping them in register data structure further by introducing a cryptographic key with a bit string for encrypting/decrypting the data of the instruction for the purpose of enhancing the efficiency of cryptographic operations (LeMay ¶0049).

Regarding Claim 15: Krishna in view of LeMay and further in view of Li teaches the method of claim 10, but Krishna in view of LeMay fails to disclose: wherein the input data structure is to include a field to identify a challenge used by the PUF to generate the key.
However, Li teaches:
wherein the input data structure is to include a field to identify a challenge used by the PUF to generate the key. ([Li ¶0034] “For example, PUF key generation logic 140 may measure or challenge PUF cell array 120 to produce one or more raw values that may be filtered, conditioned, processed, or otherwise manipulated to further produce one or more PUF keys in response.” Therefore, the generation of PUF key is involved with a challenge.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Krishna in view of LeMay’s system of decoding the instruction and placing it into different instruction pipelines and then mapping them in a data structure of registers capable of cryptographic operation by enhancing Krishna in view of LeMay’s system by generating the PUF key involving with a challenge as taught by Li so that a PUF cell provides a unique, repeatable, and unpredictable response based on challenge. (Li ¶0023)
The motivation is to improve Krishna in view of LeMay’s system of decoding the instruction and placing it into different instruction pipelines and then mapping them in a data structure of registers capable of cryptographic operation further by generating the PUF key involving with a challenge for provide a unique, repeatable, and unpredictable response by a PUF cell based on challenge. (Li ¶0023).

Regarding Claim 16: Krishna in view of LeMay and further in view of Li teaches the method of claim 10, but Krishna in view of LeMay fails to disclose: wherein the operational status is to indicate one of success, failure, or entropy error.
	However, Li teaches:
wherein the operational status is to indicate one of success, failure, or entropy error. ([Li ¶0040] “… the modified bit location and corresponding value are written into the override bits table 176. Then, the PUF response is sent for entropy extraction. As discussed above, the entropy extraction increases entropy in the generation of PUF keys from PUF cell array in order to offset any loss of entropy resulting from the use of error correction” Therefore, the operation status might be obtained as entropy related error.) 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Krishna in view of LeMay’s system of decoding the instruction and placing it into different instruction pipelines and then mapping them in a data structure of registers capable of cryptographic operation by enhancing Krishna in view of LeMay’s system by mentioning an error related to entropy for the operational status as taught by Li in order to identifying a situation to reduce the error rate of PUF key generation when the adaptive PUF generation logic overrides the value of noisy bits without pre-processing of the PUF cells (Li ¶0032). 
The motivation is to improve Krishna in view of LeMay’s system of decoding the instruction and placing it into different instruction pipelines and then mapping them in a data structure of registers capable of cryptographic operation further by mentioning an error related to entropy for the operational status which needs an attention to reduce the error rate of PUF key generation when the adaptive PUF generation logic overrides the value of noisy bits without pre-processing of the PUF cells (Li ¶0032).

Regarding Claim 19: Krishna teaches: A machine-readable medium storing an instance of a single instruction ([Krishna ¶0051] “instructions stored in memory or in another computer readable medium and executed by a processor or other processing device, or combinations of both.” that, when processed by one or more processors, is cause the one or more processors ([Krishna ¶0019] “an exemplary instruction processing system 100 provided in a central processing unit (CPU) system 102.”) to: decode the instance of the single instruction to generate a decoded instruction ([Krishna ¶0020] “The instruction decode circuit 124 is configured to decode the fetched instructions 108F fetched by the instruction fetch circuit 110 into decoded instructions 108D…” The decode circuit exists which is able to decode an instruction.), the decoded instruction including 1) one or more fields to identify a first destination operand, ([Krishna ¶0021] “the decoded instructions 108D are then placed in one or more of the instruction pipelines IO-IN and are next provided to a rename circuit 126 … ” [Krishna ¶0022] “The rename circuit 126 is configured to call upon a register map table (RMT) 128 to rename a logical source register operand 130S and/or write a destination register operand 130D of an instruction 108 to available physical registers 132(1)-132(X) (P1, P2,..., PX) in a physical register file (PRF) 134. The register map table (RMT) 128 contains a plurality of mapping entries 136(1)- 136(L) each mapped to (i.e., associated with) a respective logical register R1-RL. The mapping entries 136(1)-136(L) each contain a data entry 138(1)-138(L) configured to store information 140(1)-140(L) in the form of an address pointer to point to a physical register 132(1)-132(X) in the physical register file (PRF) 134.” Thus, the decoded information after execution can have one or more fields (logical registers) to identify any first destination register operand.) 
But Krishna fails to disclose:
2) one or more fields to identify a second destination operand, the second destination operand is to either store an encrypted data structure after execution of the instruction, or a location to store an encrypted data structure after execution of the instruction, 3) one or more fields to identify a source operand, wherein the source operand is to either store an input data structure to be used in an encryption process or a location of an input data structure to be used in an encryption process, and 4) one more fields for an opcode, the opcode to indicate that execution circuitry is to at least decrypt secret information from the input data structure with a physically unclonable function (PUF) generated decryption key and store the decrypted secret information according to the second destination operand's usage for the instruction; and
execution circuitry to execute the decoded instruction according to the opcode. 
However, LeMay teaches:
one or more fields to identify a second destination operand, the second destination operand is to either store an encrypted data structure after execution of the instruction, or a location to store an encrypted data structure after execution of the instruction, ([LeMay ¶0022] “Processor 102 includes handle generator 104 for generating handles (described in more detail below), registers 106 which may include , e.g. , general purpose registers and special purpose registers ( e.g. , for storing instruction operands , context information , a wrapping key , or other suitable data referred to herein)” [LeMay ¶0042] “The cryptographic instruction 400 may be an encryption instruction … The cryptographic instruction may include one or more of a first parameter referencing a handle 204, a second parameter referencing input data 408 ( e.g. , plaintext data in the case of an encryption instruction or ciphertext data in the case of a decryption instruction ), a third parameter referencing output data 414 …” [LeMay ¶0044] “In the case of an encryption operation , the processor 102 then encrypts the input data 408 using the key 406 ( and / or information derived therefrom ) to generate encrypted output data 414.” [LeMay ¶45] “Upon completion of the cryptographic operation, the output data 414 is stored by the processor 102 (e.g., in a register accessible to the calling application or in memory 122)” [LeMay ¶0047] “In some embodiments, a third parameter referencing output data 414 may be a memory location at which the output data 414 is to be stored or an identification of a register to store the output data” Thus, the parameter referencing encrypted output data being memory location where the encrypted output data  is stored or an identifier of a register which stores the encrypted output data can be regarded as second destination operand.)
one or more fields to identify a source operand, wherein the source operand is to either store an input data structure to be used in an encryption process or a location of an input data structure to be used in an encryption process ([LeMay ¶0022] “Processor 102 includes handle generator 104 for generating handles (described in more detail below), registers 106 which may include , e.g. , general purpose registers and special purpose registers ( e.g. , for storing instruction operands , context information , a wrapping key , or other suitable data referred to herein)” [LeMay ¶0042] “The cryptographic instruction 400 may be an encryption instruction … The cryptographic instruction may include one or more of a first parameter referencing a handle 204, a second parameter referencing input data 408 ( e.g. , plaintext data in the case of an encryption instruction or ciphertext data in the case of a decryption instruction ), a third parameter referencing output data 414 …” [LeMay ¶0044] “In the case of an encryption operation, the processor 102 then encrypts the input data 408 using the key 406 ( and / or information derived therefrom ) to generate encrypted output data 414.” [LeMay ¶47] “the second parameter referencing input data 408 may be a memory location at which the input data 408 is stored, an identification of a register that stores the input data 408, or an identification of a register that stores the memory location ( e.g. , in memory 122 ) at which the input data 408 is stored” Thus, the parameter referencing the input data 408 being a memory location where the input data is stored or being an identification of the register which stores the input data can be regarded as source destination operand.)
… is to at least decrypt secret information from the input data structure… and store the decrypted secret information according to the second destination operand's usage for the instruction. ([LeMay ¶0022] “Processor 102 includes handle generator 104 for generating handles (described in more detail below), registers 106 which may include , e.g. , general purpose registers and special purpose registers ( e.g. , for storing instruction operands , context information , a wrapping key , or other suitable data referred to herein)” [LeMay ¶0042] “The cryptographic instruction 400 may be an encryption instruction … The cryptographic instruction may include one or more of a first parameter referencing a handle 204, a second parameter referencing input data 408 ( e.g. , plaintext data in the case of an encryption instruction or ciphertext data in the case of a decryption instruction ), a third parameter referencing output data 414 …” [LeMay ¶0044] “In the case of a decryption operation , the processor 102 decrypts the input data 408 using the key 406 ( and / or information derived therefrom ) to generate plaintext output data 414.” [LeMay ¶0044] “In the case of a decryption operation , the processor 102 decrypts the input data 408 using the key 406 ( and / or information derived therefrom ) to generate plaintext output data 414” [LeMay ¶0047] “In some embodiments, a third parameter referencing output data 414 may be a memory location at which the output data 414 is to be stored or an identification of a register to store the output data” Thus, the decryption of input data is accomplished through a cryptographic key and the decrypted data output being memory location where the decrypted output data  is stored or an identifier of a register which stores the decrypted output data   
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Krishna’s system of decoding the instruction and placing it into different instruction pipelines and then mapping them in a data structure of registers like RMT or PRF by enhancing Krishna’s system by encrypting or decrypting the data related to instruction and storing the generated encrypted/decrypted data in registers as taught by LeMay for significantly enhancing the efficiency of cryptographic operations. (LeMay ¶0049)    
The motivation is to improve Krishna’s system of placing the decoded instruction into various instruction pipelines and mapping them in register data structure further by encrypting/decrypting the data of the instruction and storing them in register for the purpose of enhancing the efficiency of cryptographic operations (LeMay ¶0049).
But Krishna in view of LeMay fails to disclose:
one more fields for an opcode, the opcode to indicate that execution circuity … with a physically unclonable function (PUF) generated decryption key …
execution circuitry to execute the decoded instruction according to the opcode.
However, Li teaches
one more fields for an opcode, the opcode to indicate that execution circuity … with a physically unclonable function (PUF) generated decryption key … ([Li ¶0063] “the decoder parses the instruction into an opcode and corresponding data and control fields that are used by the micro-architecture to perform operations in accordance with one embodiment.” [Li ¶0054] “The execution engine unit 450 includes the rename/ allocator unit 452 coupled to a retirement unit 454 and a set of one or more scheduler unit(s) 456. The retirement unit 454 may include an adaptive physically unclonable functions (PUFs) module 403 to provide for post-processing of PUFs according to embodiments of the invention.” [Li 0022] “a PUF unit 110, which generates one or more PUF keys that may be used for different purposes by the processor 102. Such purposes may include, but are not limited to, use directly as one or more cryptographic or other keys or derivation of one or more cryptographic or other keys.” Thus, the decoded instruction (parsed by decoder) has opcode used for performing operations of execution engine unit (execution engine unit can be regarded as on embodiment) and the execution engine also has a PUF module where the PUF unit generates cryptographic key (e.g. decrypt key).)
execution circuitry to execute the decoded instruction according to the opcode. ([Li Fig. 4A and Fig. 4B; ¶0063] “the decoder parses the instruction into an opcode and corresponding data and control fields that are used by the micro-architecture to perform operations in accordance with one embodiment.” The processor pipeline depicted as 400 (in Fig. 4A) shows the decoded instruction (from decode stage enters to execution stage) and the direction of the data flow in Fig 4B indicates the execution engine unit executes the decoded instruction coming decode unit 440. Now the opcode obtained from parsing the decoded instruction is used for performing operation of execution engine unit (execution engine unit can be regarded as on embodiment).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Krishna in view of LeMay’s system of decoding the instruction and placing it into different instruction pipelines and then mapping them in a data structure of registers capable of cryptographic operation by enhancing Krishna in view of LeMay’s system by introducing an opcode obtaining from parsing of the decoded instruction which accomplish the operation of execution engine unit having PUF unit which causes the generation of cryptographic key as taught by Li for illustrating a micro-architecture of a processor which includes trace cache encountering a complex instruction. (Li ¶0062, ¶0063)
The motivation is to improve Krishna in view of LeMay’s system of decoding the instruction and placing it into different instruction pipelines and then mapping them in a data structure of registers capable of cryptographic operation further by introducing an opcode which performs the operation of execution engine with PUF module capable of generating the cryptographic key e.g. decrypted key for stating the micro-architecture of a processor encountering a complex instruction (Li ¶0062, ¶0063).

Regarding Claim 20: Krishna in view of LeMay and further in view of Li teaches the machine-readable medium of claim 19, Krishna teaches: wherein the operands are registers. . ([Krishna ¶0022] “The rename circuit 126 is configured to call upon a register map table (RMT) 128 to rename a logical source register operand 130S and/or write a destination register operand 130D of an instruction 108 to available physical registers 132(1)-132(X) (P1, P2,..., PX) in a physical register file (PRF) 134. The register map table (RMT) 128 contains a plurality of mapping entries 136(1)- 136(L) each mapped to (i.e., associated with) a respective logical register R1-RL. The mapping entries 136(1)-136(L) each contain a data entry 138(1)-138(L) configured to store information 140(1)-140(L) in the form of an address pointer to point to a physical register 132(1)-132(X) in the physical register file (PRF) 134.”  Therefore, the operands are regarded as register.)

Claims 3 and 12, are rejected under 35 U.S.C. 103 as being unpatentable over Krishna et al US PGPUB No. 20170046154 in view of LeMay et al US PGPUB No. 20200134234 and further in view of Li et al US PGPUB No. 20160087805 and in view of Grieco et al US PGPUB No. 20150113258.

Regarding Claim 3: Krishna in view of LeMay and further in view of Li teaches the apparatus of claim 1, but Krishna in view of LeMay and further in view of Li fails to disclose: wherein when the identified target is not a processor, the execution circuitry is to halt execution.  
	However, Grieco teaches:
wherein when the identified target is not a processor, the execution circuitry is to halt execution. ([Grieco ¶0021] “At 244, it is determined whether the self-validation is valid. When the self-validation fails, at 248, the FPD and/or CPU-A stop(s) further activity.” Therefore, the processor is stopped activity if the self-validation is failed.)
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Krishna in view of LeMay and further in view of Li’s system of decoding the instruction capable of cryptographic application accomplished with opcode obtaining from parsing the decoded instruction by enhancing Krishna in view of LeMay and further in view of Li’s system by stopping the operation of CPU when the self-detection is failed as taught by Grieco for enabling trusted operation of the trusted processor. (Grieco ¶0007). 
	The motivation is to improve Krishna in view of LeMay and further in view of Li’s system of decoding the instruction capable of cryptographic application accomplished with opcode further by stopping the operation of CPU upon failure of self-validation for enabling trusted operation of the trusted operation.

Regarding Claim 12: Krishna in view of LeMay and further in view of Li teaches the method of claim 11, but Krishna in view of LeMay and further in view of Li fails to disclose: wherein when the identified target is not a processor, the execution circuitry is to halt execution.
	However, Grieco teaches:
wherein when the identified target is not a processor, the execution circuitry is to halt execution. ([Grieco ¶0021] “At 244, it is determined whether the self-validation is valid. When the self-validation fails, at 248, the FPD and/or CPU-A stop(s) further activity.” Therefore, the processor is stopped activity if the self-validation is failed.)
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Krishna in view of LeMay and further in view of Li’s system of decoding the instruction capable of cryptographic application accomplished with opcode obtaining from parsing the decoded instruction by enhancing Krishna in view of LeMay and further in view of Li’s system by stopping the operation of CPU when the self-detection is failed as taught by Grieco for enabling trusted operation of the trusted processor. (Grieco ¶0007). 
The motivation is to improve Krishna in view of LeMay and further in view of Li’s system of decoding the instruction capable of cryptographic application accomplished with opcode further by stopping the operation of CPU upon failure of self-validation for enabling trusted operation of the trusted operation. (Grieco ¶0007)

Claims 8 and 17, are rejected under 35 U.S.C. 103 as being unpatentable over Krishna et al US PGPUB No. 20170046154 in view of LeMay et al US PGPUB No. 20200134234 and further in view of Li et al US PGPUB No. 20160087805 and in view of Wray et al US PGPUB No. 20130346749.

Regarding Claim 8: Krishna in view of LeMay and further in view of Li teaches the apparatus of claim 1, but Krishna in view of LeMay and further in view of Li fails to disclose: wherein the execution circuitry is to clear a zero flag (ZF) when the secret information is decrypted successfully, and the execution circuitry is to set the ZF to one otherwise. 
However, Wray teaches: 
wherein the execution circuitry is to clear a zero flag (ZF) when the secret information is decrypted successfully, ([Wray ¶0050] “In an alternative implementation (such as a custom programmable appliance), the flag can be made available to custom code so that it can be explicitly cleared once the decrypted message has been checked sufficiently to demonstrate that the decryption was successful (and, thus, that no padding oracle attack is being mounted).” Thus, a flag can be cleared when the decrypted message has been checked successfully.) and the execution circuitry is to set the ZF to one otherwise ([Wray ¶0051] “the flag is (or can be) reset automatically or programmatically by any processing stage after decryption.”) 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Krishna in view of LeMay and further in view of Li’s system of decoding the instruction capable of cryptographic application accomplished with opcode obtaining from parsing the decoded instruction by enhancing Krishna in view of LeMay and further in view of Li’s system by making available a flag to any custom code and clearing it upon successful decryption and resetting automatically after end of decryption process as taught by Wray for preventing cryptographic attack like padding oracle attack (Wray ¶0050).
The motivation is to improve Krishna in view of LeMay and further in view of Li’s system of decoding the instruction capable of cryptographic application accomplished with opcode further by making available a flag to any custom code which can be cleared upon successful decryption and reset automatically after end of decryption process to prevent cryptographic attack like padding oracle attack (Wray ¶0050)
	
Regarding Claim 17: Krishna in view of LeMay and further in view of Li teaches the method of claim 10, but Krishna in view of LeMay and further in view of Li fails to disclose:  wherein the execution circuitry is to clear a zero flag (ZF) when the secret information is encrypted successfully, and the execution circuitry is to set the ZF to one otherwise.
	However, Wray teaches:
	wherein the execution circuitry is to clear a zero flag (ZF) when the secret information is encrypted successfully, ([Wray ¶0050] “In an alternative implementation (such as a custom programmable appliance), the flag can be made available to custom code so that it can be explicitly cleared once the decrypted message has been checked sufficiently to demonstrate that the decryption was successful (and, thus, that no padding oracle attack is being mounted).” Thus, a flag can be cleared when the decrypted message has been checked successfully.) and the execution circuitry is to set the ZF to one otherwise. ([Wray ¶0051] “the flag is (or can be) reset automatically or programmatically by any processing stage after decryption.”)
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Krishna in view of LeMay and further in view of Li’s system of decoding the instruction capable of cryptographic application accomplished with opcode obtaining from parsing the decoded instruction by enhancing Krishna in view of LeMay and further in view of Li’s system by making available a flag to any custom code and clearing it upon successful decryption and resetting automatically after end of decryption process as taught by Wray for preventing cryptographic attack like padding oracle attack (Wray ¶0050).
The motivation is to improve Krishna in view of LeMay and further in view of Li’s system of decoding the instruction capable of cryptographic application accomplished with opcode further by making available a flag to any custom code which can be cleared upon successful decryption and reset automatically after end of decryption process to prevent cryptographic attack like padding oracle attack (Wray ¶0050).

Claims 9 and 18, are rejected under 35 U.S.C. 103 as being unpatentable over Krishna et al US PGPUB No. 20170046154 in view of LeMay et al US PGPUB No. 20200134234 and further in view of Li et al US PGPUB No. 20160087805 and in view of Gueron et al US PGPUB No. 20160056961.

Regarding Claim 9: Krishna in view of LeMay and further in view of Li teaches the apparatus of claim 1, but Krishna in view of LeMay and further in view of Li fails to disclose: wherein the instruction is associated with a most-privileged protection level.
	However, Gueron teaches: 
wherein the instruction is associated with a most-privileged protection level. ([Gueron ¶0029] “For example, mode unit 260 may support multiple privilege levels, including a highest (e.g., ring 0) privilege level intended for use by only the most privileged system Software (e.g., operating system kernel), and the SAFE_EN_CRYPT instruction, the SAFE_DECRYPT instruction, and the SAFE_COMPARE instruction may be executed only when processor 200 is operating at the highest privilege level.” Therefore, an instruction is associated with the highest privilege level to be executed)  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Krishna in view of LeMay and further in view of Li’s system of decoding the instruction capable of cryptographic application accomplished with opcode obtaining from parsing the decoded instruction by enhancing Krishna in view of LeMay and further in view of Li’s system by assigning a highest privileged level to an instruction as taught by Gueron for running only the most privileged software. (Gueron ¶0029)
The motivation is to improve Krishna in view of LeMay and further in view of Li’s system of decoding the instruction capable of cryptographic application accomplished with opcode further by assigning a highest privileged level to an instruction to run only the most privileged software. (Gueron ¶0029)

Regarding Claim 18: Krishna in view of LeMay and further in view of Li teaches the method of claim 10, but Krishna in view of LeMay and further in view of Li fails to disclose: wherein the instruction is associated with a most-privileged protection level.
	However, Gueron teaches:
	wherein the instruction is associated with a most-privileged protection level. ([Gueron ¶0029] “For example, mode unit 260 may support multiple privilege levels, including a highest (e.g., ring 0) privilege level intended for use by only the most privileged system Software (e.g., operating system kernel), and the SAFE_EN_CRYPT instruction, the SAFE_DECRYPT instruction, and the SAFE_COMPARE instruction may be executed only when processor 200 is operating at the highest privilege level.” Therefore, an instruction is associated with the highest privilege level to be executed)  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Krishna in view of LeMay and further in view of Li’s system of decoding the instruction capable of cryptographic application accomplished with opcode obtaining from parsing the decoded instruction by enhancing Krishna in view of LeMay and further in view of Li’s system by assigning a highest privileged level to an instruction as taught by Gueron for running only the most privileged software. (Gueron ¶0029)
The motivation is to improve Krishna in view of LeMay and further in view of Li’s system of decoding the instruction capable of cryptographic application accomplished with opcode further by assigning a highest privileged level to an instruction to run only the most privileged software. (Gueron ¶0029)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIF KHAN whose telephone number is (571)272-6528. The examiner can normally be reached Monday - Friday: 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.K./Examiner, Art Unit 2491                                                                                                                                                                                                        

/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491